DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/112020 and on 02/03/2021 were filed before the first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (2012/0001238).									Re claim 1, Tsai teaches a semiconductor device (Figs. 9A-B) comprising:		.
Re claim 2, Tsai teaches the semiconductor device of claim 1, wherein the first opening (254) has a surface proximity measurement to tip proximity measurement difference of less than 3 nm ([29], “… a surface proximity of about 1 nm to about 3 nm”, “…a tip depth of about 5 nm to about 10 nm”).
Re claim 3, Tsai teaches the semiconductor device of claim 2, wherein the surface proximity measurement is between about 20 Å and about 50 Å ([29], “… a surface proximity of about 1 nm to about 3 nm”).
Re claim 4, Tsai teaches the semiconductor device of claim 3, wherein the tip proximity measurement is between about 1 nm and about 4 nm ([29], “…a tip depth of about 5 nm to about 10 nm”).
Re claim 5, Tsai teaches the semiconductor device of claim 1, further comprising a first spacer (234) at least partially overlying the surface of the semiconductor fin (210).
Re claim 6, Tsai teaches the semiconductor device of claim 5, further comprising a second spacer (246) adjacent to the first spacer (234), the second spacer (246) overlying the first opening (254).								Re claim 7, Tsai teaches the semiconductor device of claim 6, wherein the second spacer (246) overlies the first opening (254) between about 1 nm and about 4 nm (Fig. 9B, [29], “… a surface proximity of about 1 nm to about 3 nm”,).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Huang et al. (2016/0247726).	
Re claim 15, Kim teaches a semiconductor device (Figs. 1A-9) comprising:		a semiconductor fin (110) over a semiconductor substrate (100), the semiconductor fin (110) having a first surface (side) facing away from the semiconductor substrate (100); and									a first source/drain region (140) at one end of the first surface (side surface), 
Kim does not explicitly teach the first surface having a length greater than about 40 nm; and the first source/drain region extending into the semiconductor fin a first depth of between about 300 Å and about 450 Å
Huang a multi gate device (Figs. 12-18) wherein a first surface having a length greater than about 40 nm ([118], “…a vertical etching depth being H4=500 Å”); and the first source/drain region extending into the semiconductor fin a first depth of between about 300 Å and about 450 Å ([118], “…a vertical etching depth being H4=500 Å, a 13 is formed”).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Kim as taught by Huang since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 19, Kim in view of Huang teaches the semiconductor device of claim 15, further comprising a gate stack overlying at least a portion of the semiconductor fin adjacent to the first source/drain region (Fig. 18, Huang).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Huang et al. (2016/0247726) as applied to claim 15 above, and further in view of Tsai et al. (2012/0001238).	
Re claim 16, Kim in view of Huang teaches the semiconductor device of claim 15.
Kim in view of Huang does not explicitly teach wherein the first source/drain region has a surface proximity measurement to tip proximity measurement difference of less than 3 nm.
Tsai teaches a semiconductor device (Figs. 9A-B) wherein the first source/drain region (254) has a surface proximity measurement to tip proximity measurement difference of less than 3 nm ([29], “… a surface proximity of about 1 nm to about 3 nm”, “…a tip depth of about 5 nm to about 10 nm”).					
Re claim 17, Kim in view of Huang and Tsai teaches the semiconductor device of claim 16, wherein the surface proximity measurement is between about 20 Å and about 50 Å ([29], “… a surface proximity of about 1 nm to about 3 nm”, Tsai).
Re claim 18, Kim in view of Huang and Tsai teaches the semiconductor device of claim 17, wherein the tip proximity measurement is between about 1 nm and about 4 nm ([29], “…a tip depth of about 5 nm to about 10 nm”, Tsai).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0110327) in view of Huang et al. (2016/0247726) as applied to claim 19 above, and further in view of Tsai et al. (2012/0001238).
Re claim 20, Kim in view of Huang teaches the semiconductor device of claim 19.
Kim in view of Huang does not explicitly teach wherein a spacer within the gate stack overlies the first source/drain region between about 1 nm and about 4 nm. 		Tsai teaches a semiconductor device (Figs. 9A-B) wherein a spacer (234) within the gate stack (222, 226, 234, 246) overlies the first source/drain region (254) between about 1 nm and about 4 nm ([29], “… a surface proximity of about 1 nm to about 3 nm”).	Therefore, it would have been obvious to one of ordinary skill in the art as of the 
Prior art of record
Re claim 8, Tsai et al. (2012/0001238) teaches a semiconductor device (Figs. 9A-B and 10) comprising:											a semiconductor substrate (210) with a first region (212) and a second region (214);														a first source/drain region (228) in the first region (212) which extends into one of the first set of semiconductor fins to a first depth (Fig. 10); and					a second source/drain region (256) in the second region (214) which extends into one of the second set of semiconductor fins to a second depth (255C), the second depth being different from the first depth and still within 3 nm of the first depth [29], 	yet remains explicitly silent to a first set of gate stacks located over a first set of semiconductor fins within the first region, wherein the first set of gate stacks are separated by a first distance; a second set of gate stacks located over a second set of semiconductor fins within the second region, wherein the second set of gate stacks are separated by a second distance greater than the first distance.	
Allowable Subject Matter
Claims 8-14 are allowed.									The following is a statement of reasons for the indication of allowable subject 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/30/21